JUSTICE BAER, Dissenting.
I dissent from the Court's order denying Robert Williams' Emergency Application for King's Bench Jurisdiction and would grant the requested relief of reassignment to President Judge Shelia Woods-Skipper. I believe Judge Genece Brinkley should have disqualified herself pursuant to Pa. R.Crim.P. 903(C) (providing PCRA trial judge should disqualify themselves in the interests of justice) as her continued involvement has created an appearance of impropriety that tends to undermine public confidence in the judiciary. See Commonwealth v. White, 589 Pa. 642, 910 A.2d 648, 657 (2006) (explaining that, even in those instances where a jurist can impartially consider a case, the judge must also consider whether his or her continued involvement "creates an appearance of impropriety and/or would tend to undermine public confidence in the judiciary").
Justice Todd joins this dissenting statement.
Justice Todd joins this dissenting statement.